 


110 HR 3109 IH: Dental Health Promotion Act of 2007
U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3109 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2007 
Mr. Lewis of Kentucky (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow reimbursement from flexible spending accounts for certain dental products. 
 
 
1.Short titleThis Act may be cited as the Dental Health Promotion Act of 2007. 
2.Reimbursement from flexible spending accounts for certain dental products 
(a)In generalSection 106 of the Internal Revenue Code of 1986 (relating to contributions by employer to accident and health plans) is amended by adding at the end the following new subsection: 
 
(f)Dental care products under flexible spending arrangementAn arrangement shall not fail to be treated as a health flexible spending arrangement under this section or section 105 merely because such arrangement provides reimbursement for products used to diagnose, cure, mitigate, treat, or prevent the onset of tooth decay (caries), periodontal diseases, and conditions ailing the teeth, gums, and mouth, or affecting the proper function thereof, for which reimbursement without regard to this subsection would not otherwise be allowable.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to plan years beginning after the date of the enactment of this Act.  
 
